Case 4:18-cv-00644 Document 65-1 Filed on 11/18/19 in TXSD Page 1 of 5
                                                                              CONFIDENTIAL
                   Case 4:18-cv-00644 Document 65-1 Filed on 11/18/19 in TXSD Page 2 of 5

I                                                HOUSTON FIRE DEPARTMENT
''""                                               CLASSIFIED EMPLOYEE
                                                 PERFORMANCE EVALUATION
                                                                         FIREFIGHTER
                                                                                  1 0 3.3
                                                                                                                                                             I
       EMPLOYEE NAME:                     DRAY COTT
                                          (Last)
                                                                                                     E NA
                                                                                                     (First)
                                                                                                                                                J
                                                                                                                                             (Middle)
                                                                                                                                                             II
       PAYROLL NUMBER:          1 1 6 9 78      DEPARTMENT ORG #:        12
       DEPARTMENT: FIRE                         COMMAND:          Emergen cy Operatio n s
       RATING PERIOD:     20 0 8                STATION & SHIFT:         54 A
       REASON FOR RATING:            X IAnnual1       Promotional
                                                         I              IUnscheduled                I                            I                          I
                            (Mark On ly One)


       Ratin g                                  Ratin g Value                          Ratin g Descriptio n
       Outstan din g                                   5                               Exceeds established per fo r man ce stan d ar d s
                                                                                       an d r egular ly pr o d u ces s u per i o r r esults o r
                                                                                       makes maj o r c o n t r i bu t i o n s t o the o r gan izatio n

       Str o n g                                             4                         Exceeds established per fo r man ce stan dar ds by
                                                                                       ad d i n g s i gn i fi c an t value t o the j o b

       Effective                                             3                          Per fo r man ce i s effective an d co n s i s ten tly meets


       Needs Impro vemen t                                   2
                                                                                        es tabli s hed stan dar ds

                                                                                        Per fo r man ce o ccas i o n ally meets j o b stan dar ds
                                                                                                                                                             I
                                                                                        bu t n eeds i mpr o vemen t

       Un acceptable                                         1                          Co n s i s ten t ly fails  to    meet    per fo r man ce
                                                                                        stan dar ds, per fo r man ce is un acceptable

       EMERGENCY OPERATIONS:

           1.      FIREGROUND OPERATIONS: Performs, as required, forcible entry, rescue, fire
                   extinguishment, ladder raises, ventilation, salvage/overhaul, etc. This performance factor may
                   also include incidents such as Hazmat Response (preventing container failure, containing/
                   neutralizing hazards, protecting exposures, etc.), Technical Rescue (high-angle, swift-water,
                   confined space, trench rescue, etc.), and Airport Rescue (evacuations, multi-casualty
                   incidents, foam-firefi htin ,etc. .
                   R eason for R ating and Performance Suggestions:                                           Ratin g
                                                                                                                                            1 31
                   REGULARLY PERFORMS AT THE ESTABLISHED STANDARD



           2.      FIRST RESPONDER FUNCTIONS & RESPONSIBILITIES: Provides support to the
                   pre-hospital emergency medical care o f the sick and injured to the level o f their training as




           HFD Form 1 0 7Rev. 9/01             2 Forms (Circle to Identify): 1 - Original to HFD Records Section. 1 - Copy Employee




                                                                              CONFIDENTIAL                                                               HOU00002120
                                                                   CONFIDENTIAL
             Case 4:18-cv-00644 Document 65-1 Filed on 11/18/19 in TXSD Page 3 of 5
I

I.
,             per HFD guidelines.
             IR eason for R ating and Performance Suggestions:                           I
                                                                                                                                '3 1
                                                                                                                           R a t i n g ~
                                                                                                                                               I
              MAINTAINS LEVEL OF TRAINING REQ UIRED TO HOLD CURRENT POSITION.




       3.     SPECIAL INCIDENTS: Effectively responds to hazardous materials scenes, natural
              disasters, extrications, high rise rescues, utility emergencies, public service calls, etc.                       1 4'
                                                                                                                                               I
                                                                                                                                               i
                                                                                                                                               tit
                                                                                                                                               I
             IR eason for R ating and Performance Suggestions:                           I                                 R a t i n g ~
              DEMONSTRATES EFFECTIVE KNOW LEDGE AND UNDERSTANDING OF SPECIAL                                                                   I
              INCIDENTS. EX. ( AIRCRAFT EMERGENCIES ).


       4.    J OB & TECHNICAL KNOW LEDGE: Demonstrates knowledge o f standard operational
              guidelines, concepts, and techniques related to specific jo b functions through appropriate
             application o f knowledge.
             I
             R eason for R ating and Performance Suggestions:
             REGULARLY DEMONSTRATES FUNDAMENTAL KNOW LEDGE THROUGH DRILLS AND
                                                                                         I               Rating
                                                                                                                                 I5 l          I
             TABLE-TOP DISCUSSIONS AND HAS A GOOD W ORKING KNOW LEDGE OF HOW
             TOOLS AND EQ UIPMENT ARE TO BE PROPERLY USED.

       5.     SAFETY: Follows Safety Guidelines, wears/uses protective equipment or clothing. W o rks in
              a manner so as not to en dan ger others o r risk damage to City o r citizens' property.
             'R eason for R ating and Performance Suggestions:                            I           R a t i n g ~
                                                                                                                                 '3 1
              FIRE-FIGHTER DRAYCOTT REGULARLY PERFORMS IN A SAFE AND APPROPRIATE
              MANNER.



     NON-EMERGENCY OPERATIONS:
                                                                                                                                               I
       6.     OPERATIONAL READINESS: Maintains high level of personal appearance, inventories/
              inspects firefighting tools/medical equipment. Communicates pertinent information to relief
              person. Performs maintenance/watch office duties, company drills, inspections o f fire
              hydrants, etc.
             IR eason for R ating and Performance Suggestions:                            I            R a t i n g ~
                                                                                                                                 I5 l
              FIRE-FIGHTER DRAYCOTT CONSISTENTLY REPORTS FOR DUTY IN
              APPROPRIATE UNIFORM AND APPEARANCE READY TO HANDLE THE DAYS
              EVENTS


        7.     ATTENDANCE & PUNCTUALITY: Reports to work as scheduled. Gives advance notice for
               scheduled absences. Unscheduled absences are reasonable and not excessive. Arrives on
               schedule fo r meetings, appointments, and classes.
              IR eason for R ating and Performance Suggestions:                            I       R a t i n g ~
                                                                                                                                 I5 l
               F/F DRAYCOTT ALW AYS ADVISES IN ADVANCE OF ABSENSES AND TARDINESS.
               CONSISTENTLY REPORTS FOR DUTY EARLY.




        HFD Form 1 0 7Rev. 9/01     2 Forms (Circle to Identify): 1 - Original to HFD Records Section. 1 - Copy Employee               2




                                                                   CONFIDENTIAL                                                            HOU00002121
                                                             CONFIDENTIAL
         Case 4:18-cv-00644 Document 65-1 Filed on 11/18/19 in TXSD Page 4 of 5

·' 8.    COMMUNICATION: Co mmun icates and interacts effectively, verbally and in writing, with

        I
          members, officers, an d citizens. Reco gn izes and follows chain -o f-co mmand.
         R eason for R ating and Performance Suggestions:                         I             Ratin g ~
                                                                                                                    '4 1
         F/F DRAYCOTT CONSISTENTLY REPORTS ANY PROBLEM THAT ARISES, THROUGH
         THE PROPER CHAIN OF COMMAND. SHE COMMUNICATES W ELL W ITH OTHER
         CREW MEMBERS.

   9.     INTERPERSONAL SKILLS: Ability o f a member to professionally represent HFD while
                                                                                                                               -
                                                                                                                               ;



           perfo rmin g his/her assigned duties with co-workers and the public in general.                          '4 1       1
         IReaso n for R ating and Performance Suggestions:            I                    R a t i n g ~                       "
                                                                                                                               ·
          F/F DRAYCOTT SHOW S PRIDE IN HER J OB AND REPRESENTS HERSELF AND THE
          HOUSTON FIRE DEPARTMENT IN A PROFESSINAL MANNER.



                                                                                                                               I
                                                                                                                               I



    HFD Form 1 0 7Rev. 9/0 1   2 Forms (Circle to Identify): 1 - Original to HFD Records Section. 1 Copy Employee      3




                                                             CONFIDENTIAL                                                  HOU00002122
                                                                   CONFIDENTIAL
                   Case 4:18-cv-00644 Document 65-1 Filed on 11/18/19 in TXSD Page 5 of 5



OVERALL APPRAISAL RATING:                     Follow Steps 1 through 4.

1 . Emergen cy Operatio n s
      To tal Ratin g    18           divide by 5     =           3.6        multiply by a weight o f 2 =        7.2                   (A)
2. No n - Emer gen cy Oper ati o n s                                                           3. Add (A) an d (8).
      To tal Ratin g    18           divide by 4      =          4.5       (8)                 4. Divide by 3.

Outstan di n g                   4.40 - 5 .0 0
Str o n g                        3.70 -4.39                                          OVERALL
Effecti ve                       3.0 0 -3.6 9                                       APPRAISAL                              3.90
Needs Impro vemen t              2.0 0 - 2.99                                          RATING
Un acceptable                    1 .99 o r less

Supervisor's Comments: FIRE-FIGHTER ENA J ANE DRAYCOTT WORKS W ELL WITH OTHER CREW
MEMBERS AND MAINTAINS A HIGH STANDARD OF PERSONAL RESPONSIBILITY AND
ACCOUNTABILITY.


Suggestions fo r Career Development: FIRE-FIGHTER DRAYCOTT IS READY FOR PROMOTION.
SHE SHOULD MAKE EVERY EFFORT TO Q UALIFY FOR PROMOTION, WHICH WOULD Q UALIFY HER
FOR POSITIONS OF INCREASED RESPONSIBILITY.



                                                                                          Employee #                          Date o f Signature


Supervisor's Signature
                                                         Sen io r Ca tain
                                                              Rank
                                                                                             {'3 2.6·0
                                                                                           Employee #                         Date of Signature
                                                                                                                                                       I
 Reviewing Authority Comments:




                                                          Di str i ct Chi ef
                                                               Rank                        Employee #                         Date of Signature

 Employee Comments:




 Employee acknowledgement: I certify that I had the opportunity to write comments on this evaluation and that it
 has been discussed with me. My signature indicates only that I have read, reviewed, and received a copy o f this
 evaluation. My signature does not necessarily indicate that I agree with the evaluation.

    . . . _- , «      -
 El'fiployee Signat                                                                                                           Date of Signature




      HFD Form 1 0 7Rev. 9/01      2 Fo rms (Circle to Identify): 1 - Original to HFD Records Section, 1 - Copy Employee                     4




                                                                   CONFIDENTIAL                                                                    HOU00002123
